Name: Commission Regulation (EC) No 2351/95 of 6 October 1995 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  international trade;  tariff policy;  agricultural policy
 Date Published: nan

 7 . 10 . 95 EN Official Journal of the European Communities No L 239/3 COMMISSION REGULATION (EC) No 2351/95 c&gt; £ 6 October 1995 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Articles 9, 13 and 25 thereof, Whereas Commission Regulation (EC) No 1445/95 (3) establishes the rules of application for import and export licences in the beef and veal sector ; Whereas, following the entry into force of Regulation (EC) No 1445/95, it has been found that the period of validity of export licences should be reduced and the amount of the security for all products in the beef and veal sector should be increased in order to avoid jeopardi ­ zing the sound management of the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 1 Regulation (EC) No 1445/95 is hereby amended as follows : 1 . Article 9 is replaced by the following : 'Article 9 The security against licences shall be : (a) ECU 65 per head for live animals ; (b) ECU 44 per 100 kilograms for products falling within code 0201 30 00 100 of the agricultural product export refund nomenclature ; (c) ECU 24 per 100 kilograms net weight for other products .' 2 . In Article 8 ( 1 ), 'fifth' is replaced by 'fourth'. Article 2 This Regulation shall enter into force on 7 October 1995 . It shall apply to export licences with advance fixing of the refund applied for from 9 October 1995 onwards. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24.Ã 1) OJ No L 45, 1 . 3 . 1995, p. 2. (3) OJ No L 143, 27 . 6 . 1995 , p. 35.